Title: From Benjamin Franklin to Lord Howe, 18 August 1784
From: Franklin, Benjamin
To: Howe, Rear Adm. Richard, Viscount


				
					My Lord
					Passy, Augt. 18th. 1784—
				
				I received lately the very valuable Voyage of the late Captain Cooke, kindly sent to me by your Lordship, in consideration of my Good-will in issuing Orders towards the protection of that illustrious Discoverer from any Interruption in his Return home by American Cruisers. The Reward vastly exceeds the small Merit of the Action, which was no more than a Duty to Mankind. I am very sensible of his Majesty’s Goodness in permitting this Favor to me, and I desire that my thankful acknowledgements may be accepted. With great Respect, I am, My Lord Your Lordships most obedient and most humble Servant
				
					B. F.
					To The Right Honble. Lord Viscount Howe
				
			